 
 
I 
108th CONGRESS 2d Session 
H. R. 4787 
IN THE HOUSE OF REPRESENTATIVES 
 
July 8, 2004 
Mr. Rogers of Michigan introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to prohibit the sale to, and possession by, unauthorized users of traffic signal preemption transmitters, and for other purposes. 
 
 
That (a) Chapter 2 of title 18, United States Code, is amended by adding at the end the following: 
 
39.Traffic signal preemption transmitters 
(a)Offenses 
(1)SaleWhoever, in or affecting interstate or foreign commerce, knowingly sells a traffic signal preemption transmitter to a person who is not a government approved user of such a transmitter shall be fined under this title or imprisoned not more than 1 year, or both. 
(2)PossessionWhoever, not being a government approved user of a traffic signal preemption transmitter, knowingly possesses a traffic signal preemption transmitter in or affecting interstate or foreign commerce shall be fined under this title or imprisoned not more than 6 months, or both.  
(b)DefinitionsIn this section, the term traffic signal preemption transmitter means any device or mechanism that can change a traffic signal’s phase. . 
(b)The table of sections at the beginning of chapter 2 of title 18, United States Code, is amended by adding at the end the following: 
 
 
39. Traffic signal preemption transmitters. 
 
